Citation Nr: 0123590	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from April 1969 to November 
1970, and from January 1975 to May 1977.  

This matter is on appeal of rating decisions of the Winston-
Salem, North Carolina, regional office (RO) of the Department 
of Veterans Affairs (VA).  It was previously before the Board 
in March 2000.  At that time, the Board determined that new 
and material evidence had been submitted to reopen a final 
April 1995 denial of service connection for PTSD by the RO.  
The appeal was then remanded to the RO for further 
development and a de novo review.  The veteran's claim 
continues to be denied by the RO, and his appeal has been 
returned to the Board for additional consideration.  

REMAND

The veteran contends that he has developed PTSD as a result 
of active service.  He states that he was exposed to events 
in Vietnam that were of such severity that they constitute 
stressors, and led to the development of his current 
disability.  He notes that he has been diagnosed with PTSD on 
many occasions, and believes that he has submitted evidence 
that is sufficient to substantiate his stressors.  

The record reflects that the veteran has been diagnosed with 
PTSD on numerous occasions, and that some of these diagnoses 
have been linked to his experiences in Vietnam by his 
examiners.  However, the veteran's claim has continued to be 
denied on the basis that none of the stressors reported by 
the veteran have been verified.  

A review of the veteran's personnel records shows that he had 
service in Vietnam from December 1969 to November 1970.  His 
military occupational specialty was a wheeled vehicle 
repairman, and he also received training as a field wireman.  
While in Vietnam, the veteran was assigned to Company A of 
the 27th Engineer Battalion as a field wireman from December 
1969 to March 1970, and as a wheeled vehicle repairman from 
March 1970 to May 1970.  He was transferred to Company A of 
the 864th Engineer Battalion where he continued to serve as a 
wheeled vehicle repairman in May 1970, and remained with this 
unit for the remainder of his tour.  The veteran's awards and 
decorations include the National Defense Service Medal, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, the Vietnam Campaign Medal, the National Defense 
Service Medal, and the Republic of Vietnam Cross of 
Gallantry.  At this juncture, the Board notes that neither 
the veteran's military occupational specialty nor his awards 
and decorations necessarily connote exposure to combat.  
However, the Board further notes that the Vietnam Cross of 
Gallantry was awarded by the government of South Vietnam for 
deeds of valor and acts of courage or heroism while fighting 
the enemy.  Therefore, it is possible that this award is 
evidence of combat.  The Board believes that an attempt 
should be made to obtain any citation that may have 
accompanied the award of this decoration.  

In regards to stressful incidents specifically cited by the 
veteran, he has submitted several relevant statements 
concerning these incidents, and he has provided additional 
information to medical examiners.  In September 1994, the 
veteran submitted a statement that contained information 
concerning his service in Vietnam, as well as the events he 
believes constitutes the stressors that led to the 
development of PTSD.  The veteran stated that he served with 
the 27th Combat Engineer Battalion, Headquarters Platoon, 
Alpha Company, Motor Pool, from April 1969 to December 1970.  
They were based on Whiskey Mountain's Camp Eagle in support 
of the 101st Airborne Division.  The veteran said that his 
company helped with the construction of Route 547 to the A 
Shau Valley, and that they were involved with the assault on 
this valley.  He said that he witnessed several of his 
comrades being killed or maimed for life.  The roads they 
were building were mined by the Viet Cong at night, and he 
saw his comrades blown up on more than one occasion.  The 
veteran stated that one of his duties was to pick up damaged 
trucks, and sometimes the pieces of his friends were still in 
them.  He also had to carry a M-60 machine gun on patrols, 
and was involved in several firefights and sniper attacks.  

At a VA psychological evaluation in January 1995, the veteran 
stated that he served in Vietnam, and that his stressors 
included seeing a friend shot in a fire fight.  He reported 
that his job was to build roads, and that they had to watch 
for snipers while working.  The veteran said he had to shoot 
a child who was about 10 to 12 years old.  The examiner asked 
the veteran to discuss further his experiences in Vietnam on 
several occasions during the interview, but he stated he did 
not want to talk about it, and continued to refuse to discuss 
his experiences even after the importance of doing so was 
explained to him.  

VA hospital records dated March 1996 to April 1996 state that 
the veteran served in Vietnam from December 1969 to November 
1970.  He had been assigned to the 27th Combat Engineer 
group, which was stationed around Phu Bai and Whiskey 
Mountain.  The veteran vividly recalled that his unit was 
ambushed in the A Shau Valley while attached to the 101st 
Airborne, and said that he was one of four people in his 
squad who survived the attack.  He also stated that he was 
required at times to go out and retrieve vehicles that had 
been disabled in combat, and that he would have to clean 
fragments of bodies out of the vehicles.  He was also 
required to go on patrol and bring back bodies.  The examiner 
stated that the veteran's symptoms meet the requirements for 
a diagnosis of PTSD.  

The record indicates that the veteran was mailed a PTSD 
questionnaire by the RO in August 1996.  He was asked to 
provide additional information concerning his unit 
assignments, actions and battles in which he participated, 
and bases to which he was assigned.  He was asked to be as 
specific as possible about place names, names of comrades 
wounded or killed in action, and units.  

The PTSD questionnaire was returned by the veteran in October 
1996.  He stated that the incident which he felt contributed 
to his claim for PTSD was when he had to pick up a truck that 
had been hit and in which the driver had been killed.  The 
veteran could still smell the blood and body fluids.  The 
date of this incident was August 1970, and the location was 
the A Shau Valley.  His unit was the 27th Combat Engineer 
Battalion, attached to the 101st Airborne Division.  

The veteran submitted a copy of a history of the 27th 
Engineer Combat Battalion in October 1996.  This history 
stated that in 1969, the veteran's unit was consolidated with 
other engineer units and directed to constructing Route 547 
to the A Shau Valley.  This history did not note exposure to 
combat, or discuss whether or not casualties were sustained.  

A reply from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in response to multiple requests from 
the RO for assistance in verifying the veteran's claimed 
stressors was received in August 1997.  An extract from the 
Operational Report - Lessons Learned submitted by the 27th 
Engineer Battalion for the period of May 1, 1970, to July 31, 
1970 was included, as well as an extract from the 1966 to 
1969 history report submitted by the 45 Engineer Group, which 
was the higher headquarters of the 27th.  This report 
documents that they were located in the A Shau Valley for the 
period in question, and that they destroyed numerous enemy 
bunkers.  Information concerning the individual incidents 
cited by the veteran as stressors was not included.  The 
USASCRUR noted that in order to provide research concerning 
those killed or wounded in action, the veteran needed to 
provide more specific information, such as the most specific 
date possible, the individuals full name, the complete unit 
designation to the company level, and a brief description of 
the incident.  Morning Reports could be used to verify daily 
personnel actions such as killed, wounded, or missing in 
action, and were available from the National Personnel 
Records Center (NPRC).  These should be requested directly 
from the NPRC, and should be requested for a three month 
period.  Relevant unit designations at the company and 
battalion levels were required.  There is no indication that 
an attempt has been made to obtain records from the NPRC.  

The veteran underwent additional VA psychological evaluation 
in September 1997.  He reported two specific traumatic events 
from his time in Vietnam.  The first reportedly involved an 
attack by the enemy in the early morning in the A Shau 
Valley.  The veteran described faces, burnt bodies, and 
smells he could not get out of his head.  He reported lying 
in a fox hole, receiving incoming fire, and seeing the 
bodies.  In the second incident, he reported being in a 
convoy on the back of a truck and receiving incoming fire.  
He said he was caught between two drums of oil, so that he 
was unable to help when people ahead of him in the convoy 
began to get hit.  

As noted above, the veteran's claim was remanded to the RO in 
March 2000.  The  remanded requested that the veteran provide 
additional information concerning the stressor incidents in 
which was with a unit that was ambushed in the A Shau Valley, 
and when he was in a convoy that came under enemy attack.  He 
was asked to provide more specific information concerning the 
circumstances of these incidents, including the approximate 
dates and locations of these incidents, and the unit 
assignment at the time of each claimed stressor.  The veteran 
was contacted by letter in March 2000 and asked to provide 
this information.  The veteran has not replied to his letter.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The regulations recently promulgated in response to the VCAA 
state that the claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from Federal 
agency or department custodians.  If requested by VA, the 
claimant must provide enough information to identify and 
locate the existing records, including the custodian or 
agency holding the records, the approximate time frame 
covered by the records, and, in the case of medical treatment 
records, the condition for which treatment was provided.  In 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)(i)).  

The veteran has yet to provide the VA with information in 
sufficient detail for the records custodian to conduct a 
search of corroborative records in order to verify his 
claimed stressors.  In particular, the veteran has failed to 
provide the approximate dates, for most of his claimed 
stressors, as well as the names and units of the friends he 
claims to have seen killed or wounded.  Furthermore, the 
August 1997 reply from USASCRUR specifically noted that 
morning reports, which can be used to verify casualties, are 
to be ordered from the NPRC, but that the approximate date 
must be provided.  In view of the recent changes in the law 
and regulations as a result of the VCAA, the Board believes 
that an additional attempt to obtain this information from 
the veteran should be made.  The veteran must be informed of 
his duty to provide this information under the new 
regulations.  

In addition, the Board notes that some of the information 
that has either been provided by the veteran or is contained 
in his personnel records has not been forwarded to the 
USASCRUR for use in verifying the veteran's claimed stessors.  
The August 1997 reply from USASCRUR included operational 
reports from the veteran's battalion.  However, this reply 
noted that a complete unit designation to company level would 
be useful in order to verify casualties.  The veteran's 
personnel records and his September 1994 stressor statement 
indicate that he was with Headquarters Platoon, Alpha 
Company, of the 27th Combat Engineer Battalion.  Records 
pertaining to the veteran's company have not been obtained.  
Furthermore, the veteran was transferred to Company A of the 
864th Engineer Battalion in May 1970.  However, there has 
been no attempt to obtain records from this unit.  Finally, 
the veteran indicated in his October 1996 PTSD questionnaire 
that the period of time in which he would retrieve damaged 
vehicles that sometimes contained the remains of their 
drivers was August 1970.  There does not appear to have been 
an attempt to verify this stressor.  The recent regulations 
state that the VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  These records include but are not limited to 
military records.  Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(2)).  Therefore, because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law, and in order to 
make an additional attempt to verify the veteran's claimed 
stressors.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he provide additional 
information concerning all of his claimed 
stressors, including the ambush in the A 
Shau Valley in which he was one of only 
four survivors, the incident in which he 
was trapped between two barrels during an 
enemy attack on a convoy, the period of 
time in which he had to retrieve and 
repair damaged vehicles that contained 
human remains, and the several firefights 
in which he participated.  The veteran 
should be asked to provide, with as much 
specificity, as possible the dates of 
these events, the names and units of those 
he witnessed being killed or wounded, the 
location of the events, and the unit down 
to company level to which he was assigned 
at that time.  The veteran should be asked 
to provide this information for each of 
his claimed stressors, as well as for any 
other incidents he wishes to claim as a 
stressor.  Finally, the veteran should be 
requested to provide a copy of the 
citation for his Vietnam Cross of 
Gallantry.  The veteran should also be 
provided with the provisions of 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159(c)(2)(i)), so as to make him aware 
of the importance of the requested 
information to his claim and to notify him 
of his responsibilities.  

3.  After the veteran has been provided a 
reasonable time to respond to the letter 
for additional information concerning his 
claimed stressors, the USASCRUR should 
again be contacted in order to request 
assistance in the verification of all the 
veteran's claimed stressors cited in this 
remand.  This action should be taken 
regardless of whether or not a reply is 
received from the veteran.  All pertinent 
information should be provided, including 
the veteran's units down to company level 
and the dates in which he served.  Records 
that assist in the verification of the 
veteran's claimed stressors should be 
requested for both Company A of the 27th 
Engineer Battalion, and Company A of the 
864th Engineer Battalion for the periods in 
which the veteran was assigned to these 
units.  If it has not been obtained from 
the veteran, a copy of his citation for 
his Vietnam Cross of Gallantry should be 
requested.  If this is not available, the 
USASCRUR should be requested to offer an 
opinion as to whether it is at least as 
likely as not that this award represents 
exposure to combat, and to indicate where 
copies of citations may be obtained.  If 
any or all of the requested records do not 
exist, are not in their control, or are 
otherwise impossible to obtain, the 
USASCRUR must be asked to specifically 
state this for the record.  If additional 
information is requested by the USASCRUR 
from the RO, the RO must attempt to obtain 
this information and again allow the 
USASCRUR to attempt verification of the 
veteran's claimed stressors after receipt 
of the claimed information.  If the 
USASCRUR indicates that pertinent records 
may possibly be found at another agency, 
an attempt must be made to obtain those 
records.  

4.  The NPRC should be contacted in order 
to obtain morning reports and other 
records that would tend to verify whether 
or not personnel were wounded or killed in 
the veteran's unit during the time periods 
provided by the veteran.  Even if 
additional information is not provided by 
the veteran, the NPRC should be requested 
to provide morning reports from the 
appropriate unit for August 1970 in order 
to verify the claimed stressor in which 
the veteran indicates he picked up damaged 
vehicles for repair that contained blood 
or other human remains.  If the requested 
records do not exist, are not in their 
control, or are otherwise impossible to 
obtain, the NPRC must be asked to 
specifically state this for the record.  
If additional information is requested by 
the NPRC from the RO, the RO must attempt 
to obtain this information and again allow 
the NPRC to attempt verification of the 
veteran's claimed stressors after receipt 
of the claimed information.  If the NPRC 
indicates that pertinent records may 
possibly be found at another agency, an 
attempt must be made to obtain those 
records.  

5.  Thereafter, the RO should readjudicate 
this claim.  The RO should make a specific 
finding as to whether it is as likely as 
not that the veteran participated in 
combat.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be provided 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





